Citation Nr: 0320592	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post fracture of the right femur with arthritic 
changes of the right knee, status post right knee 
replacement.

2.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in October 2001, wherein service connection for 
PTSD was granted and assigned a 30 percent rating, effective 
as of June 4, 2001, the date of receipt of the veteran's 
claim.

In a statement dated in May 2002, the veteran appeared to 
raise the issues of entitlement to an effective date earlier 
than June 4, 2001, for the award of service connection for 
PTSD, and of clear and unmistakable error in prior rating 
decisions in which the question of service connection for 
PTSD had not been considered.  These matters have not been 
developed for appellate review, and are referred to the RO 
for action as appropriate.


FINDINGS OF FACT

1.  Service connection for residuals of a right femur 
fracture were denied by the RO in January 1963.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, but did not perfect his appeal within the time 
therefor.

2.  The evidence submitted since January 1963, with regard to 
the matter of entitlement to service connection for right 
femur fracture residuals, is not new and material, and does 
not serve to reopen the veteran's claim for service 
connection for that disorder.

3.  Since June 4, 2001, PTSD has been manifested primarily by 
disturbances of mood and some impairment in establishing 
relationships with others.


CONCLUSIONS OF LAW

1.  A January 1963 rating decision, whereby service 
connection for right femur fracture residuals was denied, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since January 1963 is not new and 
material, and the veteran's claim for service connection for 
right femur fracture residuals has not been reopened.  
38 U.S.C.A. §§ 5108, 5121(a) (West 2002); 38 C.F.R. 
§ 3.156(a) (2002). 

3.  The criteria for a rating greater than 30 percent for 
PTSD, at any time since June 4, 2001, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.125 through 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA, however, is by statute expressly deemed not to 
apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001, such as the veteran's claim for service connection for 
right femur fracture residuals.  Accordingly, application of 
the VCAA with regard to that specific question need not be 
discussed further.

With regard, however, to the veteran's claim of entitlement 
to an increased rating for PTSD, it is noted that, under the 
VCAA, VA first has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the Statement of the Case issued 
in April 2002 in the course of the development of this 
appeal.  In addition, he was requested by VA, by means of a 
letter from the RO dated in June 2002, to furnish all 
pertinent information and evidence, and at that time was 
advised as to what the evidence needed to show to establish 
entitlement, the duty incumbent on VA to assist him in 
obtaining evidence, and who to contact at VA if he needed 
assistance or had additional questions.  The Board 
accordingly finds that he was advised as to what evidence is 
needed to establish entitlement to the benefits he seeks, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  In addition, he has been 
accorded VA examination pursuant to his claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of 


what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Leg Disability

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for a right lower 
extremity disorder, characterized as postoperative residuals 
of a right femur fracture, with right knee arthritic changes, 
was denied by the RO in January 1963.  The RO noted that a VA 
examination confirmed the fact that the veteran fractured his 
right femur, requiring surgery, in 1947 (that is, following 
his separation from active service).  By means of a letter 
dated January 22, 1963, he was notified by the RO of its 
denial of service connection for residuals of a fracture of 
the right thigh and right knee, and of appellate rights and 
procedures.  No disagreement with that rating decision was 
received within the one-year period following the date of 
that letter.

The RO's January 1963 rating decision, accordingly, is final, 
and, as discussed above, can only be reopened upon the 
submittal of evidence that is both new and material.  In that 
regard, the Board notes that the evidence received since 
January 1963 consists primarily of VA and private medical 
records dated in 2000 and thereafter, reflecting treatment 
for various medical problems, none of which pertain to the 
right lower extremity.  This evidence, while new in the sense 
that it was not associated with the veteran's claims folder 
in January 1963, does not present any new information with 
regard to his right femur fracture, and therefore does not 
constitute new evidence.  Likewise, the report of an August 
2001 VA examination, while noting that the veteran had a 
right lower extremity disability that was the product of a 
motorcycle accident "when he was 48 (sic)" (that is, in 
approximately 1970) similarly does not present information 
that had not been known by VA in January 1963.

In brief, the evidence submitted since January 1963 with 
regard to a claim of service connection for right femur 
fracture residuals is not new; the question of materiality, 
in fact, need not even be addressed.  The Board accordingly 
finds that the veteran's claim of entitlement to service 
connection for residuals of a right femur fracture has not 
been reopened.

III.  Entitlement to an Increased Rating from an Original 
Grant 
of Service Connection for PTSD

Service connection for a mental disorder, characterized as 
PTSD, was granted by the RO in an October 2001 rating 
decision.  A 30 percent rating was assigned, effective as of 
June 4, 2001, the date of receipt of the veteran's claim.  He 
thereafter indicated disagreement with that rating, and this 
appeal ensued.  See AB v. Brown, 6 Vet. App. 35 (1993); see 
also Fenderson v. West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be assigned for disability evaluations 
awarded pursuant to an original grant of service connection, 
as is the situation herein.

The severity of a service-connected disability for rating 
purposes is determined by a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule).  The 30 percent evaluation currently 
in effect contemplates PTSD that is exemplified by 
occupational and social impairment manifested by an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally being able to function satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, no more 
than weekly panic attacks, chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A higher evaluation (in this instance, a 50 percent 
rating) is appropriate for PTSD that is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(such as exhibiting retention of only highly learned 
material, and forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2002).

The criteria for an increased rating at any time since June 
4, 2001, are not met.  The evidentiary record consists solely 
of the report of a VA mental status evaluation that was 
conducted in August 2001 and which shows that the veteran was 
very reluctant to discuss details regarding his combat 
experiences, became tearful when attempting to relate these 
events, and was "very distraught" when discussing his 
inservice injuries.  The report also shows that he complained 
of intrusive thoughts and periodic nightmares; general 
avoidance of stimuli and thoughts reminiscent of his trauma; 
emotional numbing and loss of interest in activities; and 
symptoms of hyperarousal, including sleep disturbance, poor 
concentration, and exaggerated startle response.  He also 
indicated that he tried to avoid contact with adult 
strangers.

This examination report, however, also shows that he was 
neatly groomed, and was fully oriented as to person, place, 
and time.  His spontaneous speech was within normal limits 
and he provided no evidence of gross cognitive dysfunction 
during the examination.  With the exception of his distress 
when discussing his inservice traumas, he displayed a full 
range of affect, and denied any history of suicidal or 
homicidal ideation, or of psychotic symptoms.  In addition, 
he denied problems that would have been due to feelings of 
estrangement from others, irritability, or hypervigilance.  
The report indicates diagnoses to include a Global Assessment 
of Functioning (GAF) score of 55, which the examiner explains 
is based on moderate symptoms and moderate impairment in 
social functioning.  (See American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).)

While this report shows that the veteran exhibited 
disturbances of mood, along with some impairment in 
establishing relationships with others, it does not show that 
he manifested any of the other symptoms requisite for an 
increased (50 percent) rating for PTSD.  In particular, it 
does not show that there was flattened affect, impaired 
speech, panic attacks, difficulty in understanding complex 
commands, memory impairment, impaired judgment, or impaired 
abstract thinking; to the contrary, it specifically shows 
that, while the veteran's complaints were noted, such 
symptoms were not deemed to have been manifested on 
examination.

In brief, the evidence does not demonstrate that the criteria 
for a 50 percent rating for PTSD are satisfied at any time 
since June 4, 2001.  The Board accordingly concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for PTSD.  That claim, therefore, 
fails.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for status post 
fracture of the right femur with arthritic changes of the 
right knee, status post right knee replacement, and the 
benefits sought on appeal remain denied.  An increased rating 
from an original grant of service connection for PTSD is 
denied.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



